Danhof, P. J.
Plaintiff brought this action to recover the balance due on a promissory note dated September 1, 1967 and signed by the defendant, John C. Stegeman, individually and as attorney in fact for Lois U. Stegeman, his wife. Both parties moved for summary judgment pursuant to GCR 1963, 117.2. The court granted summary judgment for the plaintiff and defendants appeal.
An examination of the record and briefs discloses that there was no genuine issue as to any material fact and summary judgment for the plaintiff was proper.
Affirmed, costs to the plaintiff.
Bashara, J., concurred.